Citation Nr: 0719136	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-39 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for Meniere's Disease, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in May 2004 and at a Travel Board hearing 
before the undersigned in July 2006.  


FINDING OF FACT

Resolving reasonable in favor of the veteran, his Meniere's 
disease results in dizziness and loss of balance more than 
four times per month and is accompanied by hearing loss and 
tinnitus.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability 
rating for Meniere's syndrome have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 
4.87, Diagnostic Code 6205 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§  5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board notes that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the appellant in substantiating his claim.


Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 6205 provides for the following levels of 
disability.

100 percent.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.

60 percent.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.

30 percent.  Hearing impairment with vertigo less than once a 
month, with or without tinnitus.

Note:  Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  But 
do not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under diagnostic code 
6205.

38 C.F.R. § 4.87, Diagnostic Code 6205 (2006).

Service connection is currently in effect for Meniere's 
Syndrome, which has been assigned a 30 percent disability 
evaluation.

In June 2003, the veteran requested an increased evaluation 
for his Meniere's syndrome.  He noted that he was 
experiencing daily attacks of vertigo and that Serc tablets 
relieved his dizziness temporarily.  He stated that he did 
not feel comfortable walking at times because of a loss of 
balance.  

In support of his claim, the veteran submitted the results of 
a May 2003 videonystyagmography (VNG) which showed normal VNG 
studies.  

At the time of a September 2003 VA audiological evaluation, 
the veteran complained of having hearing problems, especially 
when there was a noisy background.  The veteran also reported 
having bilateral tinnitus.  He noted having tinnitus on a 
daily basis.  The examiner indicated that the most likely 
etiology of the veteran's hearing loss and tinnitus was that 
of it being noise induced.  

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows: right ear 25, 35, 65, and 100, and left 
ear 20, 35, 50, and 100, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The puretone threshold average was 56 in the right ear and 51 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 80 percent in the right ear and of 88 
percent in the left ear.

The veteran complained of pressure and bilateral static.  A 
diagnosis of bilateral mild hearing loss with severe dip at 
high frequencies with no response at 6000 and 8000 Hertz on 
the right ear was rendered.  

At the time of a September 2003 VA ear examination, the 
veteran reported having the onset of hearing loss and 
tinnitus in the 1980's.  Physical examination revealed no 
deformity of the external canal.  The tympanum and mastoids 
were normal.  There was no active ear disease present.  There 
were also no infections of the middle or inner ear.  There 
were also no vestibular disorders.  The examiner further 
noted that the veteran did not have attacks of vertigo and 
cerebellar gait.  He also  stated that the veteran did not 
have tinnitus.  A diagnosis of bilateral mild hearing loss 
with severe to profound dip at high frequencies was rendered.  

In a December 2003 letter, the veteran's private physician, 
R. Castillo, M.D., indicated that he was seeing the veteran 
for the first time and that he had complaints of tinnitus, 
hearing loss, and vertigo.  He noted that the symptoms had 
apparently been occurring off and on for the past 10 years, 
and that for the past six months the veteran was noted to 
have been having increasing symptoms.  Dr. Castillo observed 
that the veteran had had a normal VNG on May 2003 and that 
the VA examination performed in September 2003 had revealed 
bilateral mild hearing loss with severe to profound dip at 
high frequencies.  

The veteran indicated that he had been told by his private 
physicians that he had Meniere's disease.  He was prescribed 
Betahistine 16mg/tab which he took when necessary to control 
his symptoms.  Physical examination performed by Dr. Castillo 
revealed normal otoscopic findings and no spontaneous or gaze 
symptoms.  Dr. Castillo indicated that he had told the 
veteran to take the Betahistine for 2-3 months and to have a 
trial therapy of diuretics.  

An April 2004 private audiogram revealed bilateral mild 
hearing loss with severe dip at high frequencies.  Speech 
reception thresholds conformed with puretone averages.  
Speech discrimination was 84 percent, bilaterally.  

In a May 2004 statement, the veteran reported that he had 
been taking Betahistine tablets twice a day, morning and 
evening, for his vertigo.  He stated that these tablets 
maintained his balance and controlled his vertigo.  He noted 
that the VA did not authorize the use of Serc tablets, which 
were given to individuals with severe ear problems.  The 
veteran also noted having frequent attacks of tinnitus.  

At the time of a May 2004 hearing, the veteran requested that 
he be assigned a 60 percent disability evaluation as a result 
of his vertigo.  The veteran stated that he sometimes walked 
sideways when walking at home.  The veteran testified that he 
took Serc for his dizziness but reported  that it was not a 
recognized VA drug for the treatment of tinnitus.  

In June 2004, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran complained of 
impaired hearing for the past 15 years with an associated 
diagnosis of Meniere's disease.  He reported having tinnitus 
at least two times per week.  

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows: right ear 45, 45, 65, and 110, and left 
ear 40, 50, 70, and 105, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The puretone threshold average was 66 in the right ear and 66 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 50 percent in the right ear and of 30 
percent in the left ear.

Physical examination revealed no deformity of the external 
canal.  The external canal contained no edema and minimal 
cerumen.  There was no tympanic membrane perforation.  The 
tympanum showed no redness or mass.  There was no discharge 
from the mastoids.  The examiner noted that the veteran had 
hearing loss, tinnitus, disturbance of gait, and hyperacusis 
as a result of his ear disease.  There were no infections of 
the middle or inner ear.  

The examiner stated that the veteran had Meniere's disease 
based on his symptoms of vertigo, tinnitus and ear fullness.  
He noted that the veteran's staggering gait occurred most 
often in the morning.  The veteran was noted to have vertigo 
twice a day and to have a cerebellar gait on a daily basis.  
A diagnosis of Meniere's disease was rendered.   

In August 2004, the veteran was afforded a VA neurological 
examination.  At the time of the examination, the veteran 
reported that he had had Meniere's disease in the 1990's.  He 
noted that if he arose too quickly from a seated position or 
if he was in the street people would ask him if he had been 
drinking because of the way he would walk.  He swayed from 
left to right.  He indicated that this occurred every day but 
that it was temporarily relived by the use of Serc.

Neurological examination revealed that the veteran was 
coherent, cooperative, and ambulatory, and that he had no 
incoordination.  He could do alternate supination testing.  
His gait was slow but stable and steady.  The veteran had no 
facial asymmetry, EOM was full, and there was no weakness or 
sensory deficit.  A diagnosis of Meniere's syndrome was 
rendered.  

In a December 2004 report, A. Salonga, M.D., indicated that 
the veteran had been referred to her because of episodic loss 
of balance associated with hearing loss.  

Neurological examination performed at that time revealed that 
the veteran was alert and coherent with fluent speech, with 
occasional difficulty in responding to questions because of 
impaired hearing.  His vision was grossly intact with his 
glasses on.  The pupils were equal and reactive to light.  
Fundoscopic findings were within normal limits.  EOM was full 
in all directions of gaze, with no nystagmus.  The veteran 
had difficulty hearing at normal voice range, more on the 
right.  Weber's and Rinne's tests showed normal results.  
Motor strength was normal in all extremities.  The veteran's 
gait was noted to be slightly ataxic with stiffness of the 
lower extremities when walking.  He had difficulty performing 
tandem gait.  Finger to nose testing was normal.  He had no 
tremors and DTRs were normoactive.  

Dr. Solonga stated that based upon the above findings and a 
review of the hearing and vertigo tests, the possibility of 
cerebrovascular insufficiency, i.e., transient ischemic 
attacks as the cause of the veteran's symptoms was 
considered.  She noted that the possibility of the veteran 
having transient ischemic attacks as the cause of his 
episodic symptoms was there.  

At the time of his July 2006 hearing, the veteran reported 
having vertigo three to four times per week.  The veteran 
stated that he would lose his balance when the attacks 
occurred.  He reported that he was taking Serc for his 
dizziness, which was not authorized by VA.  He noted that a 
week did not go by where he would not have an attack.  The 
veteran stated that he would slip once in a while when having 
these attacks.  He reported that his neighbors would think he 
was drinking.  The veteran testified that his ears were 
constantly full and that he had intermittent ringing in his 
ears.  The veteran's spouse reported that he had vertigo 
three to four times per week.  She noted that during the 
attacks it was hard for the veteran to maintain his gait.  
She stated that this would last for several minutes.  

In a July 2006 note, the veteran's private physician, C. 
Chiong, M.D., indicated that this was to certify that she saw 
the veteran for a balance disorder.  She noted that he had 
been previously diagnosed as having Meniere's disease.  She 
stated that the veteran had high frequency bilateral severe 
loss of hearing.  He still had aural fullness and history of 
Tullio's phenomenon.  She noted that the veteran would need 
to undergo tests for balance function-VEMP and 
electronystagmography.  She also indicated that she had asked 
the veteran to have an x-ray of the neck.  

VEMP testing performed on July 12, 2006, suggested intact 
saccular and inferior vestibular nerve function, and VEMP 
tracings in both ears were within normal limits.  

In a July 17, 2006, letter, Dr. Chiong indicated that x-rays 
showed evidence of cervical spondylosis with neuroforaminal 
intrusions.  She stated that this was responsible for his 
cervicogenic vertigo.  She noted that she had asked him to be 
maintained on Norgesic TID for two weeks, Serc 16 mg TID for 
one month, and Nootropil 800 mg BID.  

In a January 2007 letter, Dr. Chiong indicated that this was 
to certify that the veteran was still under her care for 
Meniere's disease.  He was presently on Serc, Nootropil, and 
Duxaril for medical control of this condition.  

The criteria for a 100 percent disability evaluation for 
Meniere's disease have been met.  The Board notes that the 
veteran has been diagnosed with Meniere's disease, hearing 
loss, and tinnitus on numerous occasions.  The question which 
remains is whether the veteran's Meniere's disease causes 
vertigo and a cerebellar gait, and, if so, how often.  

The Board notes that VNG testing performed in May 2003 
resulted in normal findings and that at the time of a 
September 2003 VA ear examination, the examiner stated that 
the veteran did not have attacks of vertigo or a cerebellar 
gait.  

However, in a December 2003 letter, Dr. Castillo indicated 
that he was seeing the veteran for complaints vertigo, 
tinnitus, and hearing loss and he prescribed the medication 
Betahistine for treatment of the veteran's symptoms.  
Moreover, in a May 2004 statement, the veteran reported that 
he was taking Betahistine tablets twice a day for his 
vertigo.  Furthermore, at the time of his May 2004 hearing, 
the veteran testified that he would have bouts of dizziness 
and walking sideways.  The veteran also reported having these 
symptoms at the time of his June 2004 VA examination.  
Moreover, the June 2004 VA examiner, after conducting a 
thorough examination of the veteran, indicated that the 
veteran had Meniere's syndrome based upon his symptoms of 
vertigo, tinnitus, and ear fullness.  He also reported that 
the veteran's staggering gait occurred most often in the 
morning and that the veteran had vertigo twice a day and a 
cerebellar gait on a daily basis.  

The Board further observes that the veteran was seen by Dr. 
Salonga in December 2004 because of episodic loss of balance 
associated with hearing loss.  While she did not relate the 
veteran's balance loss and vertigo to his Meniere's disease, 
she did not rule out the connection.  The veteran also 
reported having continuing attacks of vertigo and loss of 
balance on a daily basis at the time of his July 2006 
hearing, with his wife testifying that she observed these 
symptoms on an almost daily basis.  

Although the Board notes that Dr. Chiong, in her July 17, 
2006, letter, indicated that x-rays showed evidence of 
cervical spondylosis and neuroforaminal intrusions which were 
responsible for his cervicogenic vertigo, she noted that the 
veteran was still under her care for Meniere's disease and 
that he was on Serc, Nootropil, and Duxaril for medical 
control of this condition in  a January 2007 letter.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's Meniere's disease causes dizziness 
and loss of balance more than four times per month, with 
hearing loss and tinnitus.  As such, the criteria for a 100 
percent disability have been met.  




ORDER

A 100 percent evaluation for Meniere's disease is granted.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


